' internal_revenue_service rockside center ill 7'12 west creek road 2nd floor independence oh tax_exempt_and_government_entities_division date number release date taxpayer_identification_number form tax_year s ended person to contact number contact numbers telephone fax uil certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f ' ' if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely t r marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a explanation of items name of taxpayer a ein issue schedule or exhibit no page of year ended whether a is a charitable_organization exempt from tax pursuant to internal_revenue_code sec_501 c for the taxable years facts a was incorporated as a corporation not for-profit under the laws of in a letter from the internal_revenue_service the state of the organization an organization described under sec_501 c of the code in august of this letter further indicated that the information provided reasonably allowed expected in sec_509 and b a vi of the code supported_organization described its exemption under the consideration the organization for to be a publicly received a that as a is organized exclusively for charitable purposes for such purposes that qualify as exempt_organizations under sec_501 c of the internal_revenue_code_of_1986 the charitable purposes of the organization include the following including to organizations the making of distributions a b c d e to promote and support education through scholarship and tuition assistance to promote and support education through distributions to or for the benefit of exempt educational organizations and their related projects programs and activities to promote and improve the health of the general_public through distributions in support of health related projects programs and activities to provide financial aid and assistance in relief of the poor and underprivileged members of the community to promote assist support own construct maintain lease operate and manage housing facilities and improvements thereto for families or persons displaced from urban renewal areas or as a result of governmental action or as a result of fire low and moderate income families or per sons department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended flood accident or other disaster and elderly persons said housing facilities designed to meet the physical social and psychological needs of said families or persons and to promote their health security and happiness to aid assist and encourage community cultural and artistic endeavors to promote and develop community interest in ad to advance the knowledge and appreciation of the performing arts f g a's application form_1023 at part ii activities and operational information item states as follows the funding of a the organization will take over and pay for the charitable activities formally provided by c - these activities include team for high a high school government school youth the convention called also provided is an annual christmas party for local children the providing of flags for local schools and for funeral ceremonies local baseball funding of all of these activities are for the benefit of the by the trustees of the organization and the members of c area the activities will be conducted part i i activities and operational information the sources of financial support states as follows i tern requesting donations from c - a c organization part i i activities and operational information i tern requesting the nature of fundraising programs both actual and planned states as follows there will be no fundraising program will accept donation only from c - the organization trustees listed on the trustees of c in c of the code will be a very close working relationship with c and c is recognized as tax-exempt under the application further indicates that there represent officers the application department of the treasury- internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended dollar_figure into a contract with c for the a entered from instant bingo ticket sales recipient of the post's proceeds this contract was for the calendar_year of under this contract the post would distribute its proceeds as required under chapter of the ohio revised code to a with the understanding that the transferred funds would be used for charitable purposes the purpose of being a's form_990 for revenue was derived from two distinct sources the calendar_year ending reflects that its direct public support in the amount of dollar_figure indirect public support totaling dollar_figure and schedule b of form_990 shows that the indirect public support was received from two sources d in the amount of dollar_figure and c in the amount of dollar_figure a supporting schedule has been attached to form_990 breakdown of part ii statement of functional expenses allocations following were shown as recipients the amount line is dollar_figure shown on this to provide a grants the e dollar_figure c dollar_figure f dollar_figure g dollar_figure h dollar_figure miscellaneous cash donations dollar_figure i dollar_figure n dollar_figure a's form_990 for revenue was derived from the same two distinct sources the calendar_year ending reflects that its direct public support in the amount of dollar_figure indirect public support totaling dollar_figure and department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein b schedule or exhibit no page of year ended information the indirect public support is comprised of the following shown on a's general ledger indicates that the j in the amount of dollar_figure k in the amount of dollar_figure c in the amount of dollar_figure and the general ledger also reflects how the contributions received have been put to use the following is a partial summary of the different accounts which show how the funds were used and or distributed by a for the year ending - donation - c dollar_figure - l dollar_figure - e dollar_figure i - dollar_figure - organizations included j k m - - other individual sec_5401 - rental expense - l dollar_figure dollar_figure dollar_figure dollar_figure the general ledger has also disclosed various ancillary expenses that were made by a on behalf of c since both entities occupy the same location many office and administrative expenses were paid through a's account a does not have a facility of its own it shares office space with c within c' s own facilities significant rental expenses amounting to this represents a payment dollar_figure for partial use of c's finance officer's office has been paid to c ln the information provided by a's filed form_990 and its general ledger disclosed very in activity of a charitable nature limited activity that would represent engaging during the periods under examination c not to which c entities the this e i g j k and m are organization can make department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended charitable distributions individuals also do not charitable_class to which charitable distributions may has made substantial distributions to entities and or are not charitable a represent be made a classes that law section b a vi of the internal_revenue_code provides an organization referred to in subsection c which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public a internal revenue section c or organization described in subsection this shall be exemption is denied under sec_502 or sec_503 taxation under exempt from the of code provides an d or sec_401 a subtitle unless such is not exempt an organization sec_1 a -1 a of the income_tax regulations provides in part from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form as set forth subject only to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause an organization that has been determined by the commissioner or district the corresponding director provision of prior_law may rely on such determination so long as there are no substantial changes in the organization's character purposes or methods of operation to be exempt under sec_501 or sec_1_501_a_-1 of the income_tax regulations provides private shareholder or the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization individual defined department of the treasury- internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended dollar_figure testing internal chest for for public safety to foster national or the community exclusively but only if no part of its activities code revenue fund or religious of c and any opera ted provides section foundation corporations charitable organized and literary or educational scientific international amateur sports purposes or the competition provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of is carrying on propaganda or otherwise attempting to influence legislation except and which does not as otherwise provided participate the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office the activities of which subsection including intervene in or involve h in in for the testing for public safety income_tax regulations provides religious charitable literary or educational sec_1 c -1 of organizations organized and operated scientific purposes or for the prevention of cruelty a organizational and operational tests in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 c this section as defined and elaborated to children or animals in paragraph d of the income_tax regulations provides sec_1 c -1 c of operational_test primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial exempt_purpose part of its activities is not in furtherance of an is not operated distribution of earnings an organization exclusively for one or more exempt purposes if its net_earnings inure in whole or the benefit of private shareholders or in part to department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein b schedule or exhibit no page of year ended individuals individual see paragraph c of sec_1_501_a_-1 for the definition of the words private shareholder or of the income_tax regulations sec_1 c -1 d ii provides an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless a private to meet the requirement of this subdivision it is interest thus necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the organization or persons controlled directly or indirectly by such private interests the creator or his shareholders of it serves a public family rather than i the include is used relief of lessening of term charitable the poor and distressed or of tax-exempt purposes which may fall within sec_1 c -1 d of the income_tax regulations provides charitable defined in sec_501 c in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in section the c of other such broad outlines of charity as developed by judicial decisions terms the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or to to defend human and eliminate prejudice and discrimination community secured civil rights combat and deterioration that an fact organization which the relief of indigent persons may receive voluntary contributions from the persons intended to such from being exempt as an organization organized and organization operated exclusively for charitable purposes that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 c so long as it is not an action_organization of any one of the types described in paragraph c of this section juvenile is organized and operated lessen neighborhood relieved will delinquency necessarily tensions prevent iii fact law ii i v the not for the or by to be to department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein b schedule or exhibit no page of year ended internal_revenue_code provides of the section foundation defined the organization described organization described in sec_170 b a vii and viii a general_rule foundation means private term a private for purposes of this title foreign an other than in clauses domestic than or in sec_501 c other revrul_71_447 c b held all charitable trusts educational or otherwise are subject_to the requirement that the purpose of the trust may not be illegal or contrary to public policy n to residents and businesses on in revrul_75_286 1975_2_cb_210 an organization with membership limited to preserve and beautify public areas in the block was held not exempt under sec_501 because the benefits to private individuals whose property abutted the general_public the public property outweighed benefits a city block formed to revrul_78_232 1978_1_cb_69 describes the abc church whose membership consisted of an individual the individual's spouse their two minor children and a few family friends the individual was employed by a state government and deposited his salary checks in the church's bank account the church's account was primarily used to food individual was denied a clothing and other living_expenses the deduction under sec_170 the the private church's account because purposes of the individual and its income inured to the individual and members of his family for the church was operated for the salary checks deposited family with individual and his lodging furnish the in revrul_80_278 1980_2_cb_175 established a three-part test to determine whether an organization's activities will be considered permissible under sec_501 c of the code the purpose of the activities are not illegal the organization is charitable contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are the organization's exempt_purpose and are reasonably related to the accomplishment of that purpose in furtherance of department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended revrul_81_94 1981_1_cb_330 a nonprofit organization was formed by a professional nurse the organization described itself as the nurse functioned as the church's minister director a church and principal officer and donated the money from his her outside the only function the church performed was employment to the church acting as a vehicle for handling the nurse's personal finances the revenue_ruling holds that the church was not exempt because it served the private interests of a designated individual rather the public interest than b e t t e - r ---- - b - u - -s - i- n e- s s'---- b u r --e --a u __v _ _ -- -- s c t d c b in construing the meaning of the phrase exclusively for educational_purposes the supreme court of the united_states said u s this plainly noneducational destroy the importance of that means purpose exemption if substantial regardless of truly educational_purposes the presence of a single in nature will or the number this rationale applies equally to any category of charitable purpose under sec_501 c 92_tc_1053 the service argued that the academy substantially benefited the private interests of republican party entities and candidates thereby advancing a nonexempt private purpose the relationship between the academy and republican party entities and candidates was not one of control although the academy was an outgrowth of a training program operated by national republican congressional committee in fact the academy argued that the prohibition against private benefit is limited insiders are benefited the tax_court however disagreed with this view and stated that an organization's conferral of benefits on disinterested persons may cause it to serve a private interest within the meaning of c -1 d ii an organization's to situations in which wendy l parker rehabilitation foundation inc v c i r t c memo a including a family_member of foundation formed to aid coma victims exemption to the the service's position the tax_court upheld recognition of founders was not entitled that department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation's funds it also noted that such distributions relieved the family of the economic burden of providing medical and rehabilitation care for their family_member and the benefit of private individuals therefore constituted inurement to 9th cir aff'g 765_f2d_1387 tcmemo_1984_349 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by in affirming the tax court's decision stated the 9th circuit_court of appeals its officers a to the critical inquiry is not whether particular contractual payments are reasonable or excessive but the entire enterprise is carried on in such a manner that the for profit the operation of the church u instead whether substantially organization organization for-profit benefits related from 640_fsupp_96 the court found cgm plaintiff v united stated irs that operated primarily in order to establish is qualified contested by the burden of proving for three tax-exempt status cgm has is a elements the corporation and or charitable purposes u s c c b c that no part of cgm' sec_26 c f_r c -l c net any private shareholder or u s c c c c c f_r c -1 that cgm maintains records sufficient to demonstrate that it is entitled to tax-exempt status u s c c f_r c that cgm religious the benefit of c and individual earnings for inure to u 74_tc_531 the tax_court an organization considered the qualification 9th cir exemption of 670_f2d_104 aff'd for department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended purporting to be a church family members the court stated the applicant was controlled by three facts bearing while this domination of petitioner by the three harberts alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure upon petitioner's organization of all operations should it uphold the claimed exemption can be assured that it is not sanctioning such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 c the court abuse of finances revenue laws that and the if an so t c aff'd est of hawaii v commissioner in unpublished opinion 7_f2d_17 9th cir est of hawaii several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 c government's position from tax pursuant to i r c for the taxable years of a was not a public charity exempt sec_501 c a's primary and predominant business activity during these years was operating as a vehicle to satisfy the state of law requirements as this was accomplished by a being a recipient of they apply to c funds mandated by state law upon c to be distributed to an entity exempt under sec_501 c a was created by c as the instrument to achieve this purpose after receipt of the required distributions a would return these funds to c an organization exempt under sec_501 c additional distributions were also made to entities that gaming department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended are not public_charities or entities exempt under c accordingly a does not qualify as a public charity within the scope of sec_501 c typically the activities of a charitable_organization will result in benefits to both its intended charitable_class of persons and to other business entities such as vendors of goods and services the benefits to be required to advance the organization's goals derived to c and to other entities that are not exempt under sec_501 c and not to the general_public accordingly a was not engaged in the business of furthering charitable purposes from a's activities flow principally benefits to non-charitable entities are permissible so long as they remain incidental to the accomplishment of the charitable goals of any organization a's application focused on the class or classes of persons or entities anticipated to be served to justify its claim to tax-exempt status to provide pertinent information which would have the presence of other underlying motivations ignored or indicated failed a that a must serve a public rather than a private the statement it can be applied in purpose is a basic tenet of the law of charity place of or the proscription against private_inurement the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to the potential for inurement and for private benefit in addition to thus the close control of a because of the potential for abuse requires a clear demonstration that private interests will not be served inurement can involve benefit to insiders such as officers trustees or directors the other hand can involve benefits to anyone other than the intended recipients of the benefits conferred by the organization's tax-exempt operation here a's trustees represent officers and or trustees of c the facts show that the a's activities were not dedicated exclusively or primarily to the advancement of religion social welfare or other charitable endeavors because of the presence of substantial nonexempt purposes private benefit on a after making require them to distributions account back to that non-501 c entities the distributions were did not actually department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein schedule or exhibit no page of year ended 20' used for funds were example of charity charitable purposes this failure to insure that these directly used for the furtherance of charity is another a's failure to safeguard monies permanently dedicated to a's operation can be viewed as an extension of c a's trustees engaged in a veteran philosophy approach to making distributions and did not apply the requirements levied by sec_501 c thus the majority of the distributions were made utilizing the philosophy used by veteran posts and resultantly are in conflict with i r c in order to operate as a public charity a must have full control of the use of the donated funds and to apply that use to the goal of charitable endeavors its charitable donations was to satisfy state requirements and resultantly have a transfer the funds back to c for c's own designs for making charitable distributions intent of c sec_501 c in making instead the c as the creator of a used the charitable distributions to defray to subsidize membership activities post operating_expenses and recreational and social the charitable distributions of a by c inures to the benefit of c's members the use of functions the amount of rental expenses paid_by a to c demonstrates the abusive arrangement under which a operates the sharing of an office within c should not require an excessive rental amount to be charged to an entity that has limited monthly operation sec_501 c the basic principle underlying if an organization does not serve a public interest but rather serves a private interest other than incidentally it is not entitled to this proposition is simply an exemption under i r c the enforcement of expression of charitable organizations and from income_taxation under i r c income and property are exclusively devoted to purposes which are considered beneficial to the community individuals or entities thus a's operations cannot be considered as beneficial to the community or the general_public a's operation clearly serves private interests other than incidentally it is not entitled to exemption than particular their exemption sec_501 c in general federal rather their department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer a ein b organization's position schedule or exhibit no page of year ended 20' the results of the examination were discussed with your organization's representative indicated disagreement with the examination findings and also indicated that he will present a position upon receipt of the 30-day_letter conclusion the for taxable years of a is not a charitable_organization exempt from tax under i r c sec_501 c a charitable_organization for federal_income_tax purposes is an organization whose primary and predominant business activity during the year is engaging in activity a was only incidentally engaged in charitable undertakings during instead a's predominate activity during activity which directly benefited c charitable_organization taxable years under sec_501 c for was engaging in a the for and therefore is not exempt from taxation serves charity accordingly a tax purposes represents federal is not income that and for department of the treasury - internal_revenue_service form 886-a
